HOLLAND, District Judge.
Some time ago a reference was made in this case “to take such testimony as the bankrupt might offer to show his answer that his books and papers contain evidence which may tend to incriminate him is made in good faith, to protect him against a criminal prosecution that has been instituted or which may be brought against him, and report such evidence and his conclusions thereon to this court, specifying which of the said ■documents, if any, did or did not contain such alleged incriminating evidence.” (D. C.) 134 Fed. 109. The bankrupt and two witnesses appeared before the referee. Certain questions were propounded to the witnesses, who were unable to answer without the books and papers belonging to the bankrupt from which the data could be obtained to enable them to correctly answer the questions. The bankrupt refused to produce his books or papers referred to by these witnesses, and refused to answer certain questions. The referee ■directed him to produce the books and papers and to answer the ■questions. Whereupon counsel for the bankrupt requested the referee to certify the question to this court as to whether the bankrupt should be compelled to answer the questions and to juoduce the books and papers.
The two witnesses called testified that an examination of the * books shows nothing in them tending to incriminate the bankrupt and that the book's were properly and correctly kept. The referee, in an opinion filed, concludes that there is nothing in the answer to *989the question referred to which will tend to incriminate him, nor is there anything in the books and papers which will have that effect, and therefore he should be compelled to prdduce his books and papers and to answer the questions.. In these conclusions we think the referee is right, for the reasons stated in his opinion.
It is therefore ordered, adjudged, and decreed that the bankrupt produce the books and papers referred to in the opinion of the referee, in accordance with his order, and do answer the questions-stated in his report.